internal_revenue_service number info release date uil date dear i apologize for the delay in responding to your letter to commissioner rossotti dated date about the taxation of property_tax relief provided to volunteer emergency responders in recognition of the valuable services volunteer emergency responders provide communities are offering these volunteers partial abatements or exemptions from property taxes the reduction of property taxes is a benefit for the volunteers based on their performance of services generally payment in any form to an individual for services is taxable_income to the individual unless an exclusion applies sec_61 of the internal_revenue_code we are examining the income_tax ramifications of these property_tax abatements before the end of the year we expect to release a written_determination of whether the property_tax abatements are taxable_income to the volunteers i hope this information is helpful if you have any questions please contact me at or of my office at sincerely james l atkinson associate chief_counsel income_tax accounting
